Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the double focusing magnetic sector spectrometer, and the electrostatic sector and the magnetic sector as recited in claim 10; the time-of-flight spectrometer as recited in claim 11; the microchannel plate coupled to fluorescent screen and charge coupled device, CCD, camera, and the microchannel plate coupled to an anode readout as recited in claim 12; using the detection means, obtaining a representation of the first set of at least two locations on the surface of the sample and storing the representation in a memory element, directing the at least two primary ion beams to a second set of at least two corresponding locations on the surface of the sample, using the detection means to obtain a representation of the second set of at least two locations on the surface of the sample and storing the representation in the memory element as recited in claim 13; the resistive anode encoder as recited in claim 14; and the delay line encoder as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Rejection under First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification is unclear for disclosing the limitations "the microchannel plate coupled to the anode readout is a resistive anode encoder” as recited in claim 14 and “the microchannel plate coupled to the anode readout is a delay line encoder” as recited in claim 15. However, the specification is disclosed that “an MCP coupled to anode readout such as a resistive anode encoder or delay line encoder” in [0018], [0035], [0042] and [0047].
Additional explanations are needed if applicant insists on including these features in the claims 14-15 without the insertion of new matter.
Clarification without the introduction of new matter is required.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyes et al. (WO 2017/087456).
	Hoyes et al. (WO 2017/087456) discloses, in figs. 1-14, a secondary ion mass spectrometer, which includes:
Regarding claim 1, a primary ion beam device comprising one primary ion source for generating a first primary ion beam (see 180 in fig. 10, page 26, lines 1-7, 301 in fig. 13, page 29, lines 6-10);
a means for collecting, mass filtering and subsequently detecting secondary ions released from a sample due to the sample having been impacted by a plurality of primary ion beams (see figs. 7B, 7C, a mass analyzer 197 and a detector 198 in figs. 11, 12,14); 
an aperture plate comprising at least two apertures, such that the first primary ion beam projects an image of each aperture on the sample, thereby generating one second primary ion beam for each aperture (see aperture plates 142 in fig. 8A, page 23, lines 11-17, a sampling plate 144 having apertures in figs. 8B and 8C, page 23, lines 23-29, a slit having apertures for splitting a single ion flow into multiple ion flows 182 in figs. 10, page 26, lines 1-7, multiple apertures in one block in page 26, 20-22, a distributor 308 having apertures for splitting a single ion flow into multiple ion flows in fig. 13, page 29, lines 6-11, and a slit channel having apertures for splitting a single ion flow into multiple ion flows, a slit channel 256 having apertures for splitting a single ion flow into multiple ion flows in fig. 14, page 30, lines 6-15); and 

Regarding claim 2, wherein said aperture plate extends in a plane that is perpendicular to a propagation direction of the first primary ion beam (see figs. 8B, 8C, 10, 11, 13).
Regarding claim 4, wherein the apertures in said aperture plate are mutually equidistant (see apertures in a sampling plate 144, 308 in figs. 8B, 8C, 10-11, 13).
Regarding claim 6, wherein said guiding means comprise at least one lens (see 171, 173 in fig. 10, 193, 194 in fig. 11, fig. 12A). 
Regarding claim 7, wherein said guiding means comprise one lens for each second primary ion beam (see 171 in fig. 10, 193, 194 in fig. 11, fig. 12A).
Regarding claim 8, wherein said guiding means are configured for scanning the primary ion beams over an area of the sample (see figs. 7B, 7C, scanning R in 12A).
Regarding claim 9, wherein the guiding means comprise a set of deflector plates configured to generate at least one electric field that impacts the trajectory of said ion beams, a strength and direction of the electric field determining the deflection of said ion beams (see deflectors 177, 178 in figs. 9A and 9C, page 24, line 18, page 25, lines 26-29, page 28, line 2) and wherein the guiding means further comprise a control unit for determining the strength and direction of said electric field in order to generate a predetermined scanning pattern of said ion beams on said area of the sample (see scanning directions 137 in figs. 7B and 7C, scanning direction R in fig. 12A, page 6, lines 
Regarding claim 10, wherein the secondary ion mass spectrometer is a double focusing magnetic sector spectrometer (see fig. 1, page 4, lines 22-26, 30-32), and wherein the mass filtering means comprise an electrostatic sector and a magnetic sector (see page 8, lines 12-13, lines 22-23).
Regarding claim 11, wherein the secondary ion mass spectrometer is a time-of-flight spectrometer (see MR-TOF in figs. 2A, 2B, 5, 6, 10, 11, 12A, 186 in fig. 13, 197 in fig. 14, page 12, line 25).
Regarding claim 12, wherein the detection means is at least one of a Faraday Cup, an electron multiplier, a channel electron multiplier, a microchannel plate coupled to fluorescent screen and charge coupled device, CCD, camera, and a microchannel plate coupled to an anode readout (see page 16, lines 30-33).
Regarding claim 13, A method for obtaining an image of a surface of the sample using the secondary ion mass spectrometer, wherein the method comprises the following steps: directing said at least two primary ion beams to a first set of at least two corresponding locations on the surface of said sample; using said detection means, obtaining a representation of the first set of at least two locations on the surface of said sample and storing said representation in a memory element; directing said at least two primary ion beams to a second set of at least two corresponding locations on the surface of said sample; using said detection means to obtain a representation of the second set of at least two locations on the surface of said sample and storing said representation in the 
Regarding claim 14, wherein the microchannel plate coupled to the anode readout is a resistive anode encoder (see page 16, lines 30-33).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 3 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoyes et al. (WO 2017/087456) in view of Murray et al. (2014/0361162).
	Hoyes et al. (WO 2017/087456) discloses all the features as discussed above except a homogeneous ion beam illumination as recited in claim 3; and a delay line encoder as recited in claim 15.
Using the homogeneous ion beam to illuminate a sample is considered to be obvious variation in design, since it is well known in the art as disclosed in the Hoyes et al. (WO 2017/087456) secondary ion mass spectrometer (see page 1, lines 22-24), thus would have been obvious to one skilled in the art to use the homogeneous ion beam to illuminate the sample in the Hoyes et al. (WO 2017/087456) secondary ion mass spectrometer for generating a secondary ion beam.
Using the delay line encoder is also considered to be obvious variation in design, since it is well known in the art that Murray et al. (2014/0361162) discloses a secondary ion mass spectrometer using MCP array detector 26 which is a delay line detector coupled to delay line anodes (see [0077], (0078]), thus would have been obvious to one skilled in the art to use the delay line encoder in the Hoyes et al. (WO 2017/087456) secondary ion mass spectrometer for detecting the image of the secondary ion beam.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

1) Kubena et al. (4,785,172) discloses a secondary ion beam mass spectrometer system having a detector coupled to an encoder; 
2) Cody et al. (5,077,470) discloses a secondary ion beam mass spectrometer system having a double focusing magnetic sector; and 
3) Hoyes et al. (2018/0330936) discloses a secondary ion beam mass spectrometer system and has international Publication Number WO 2017/087456.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881